EXHIBIT Capitol Bancorp Center 200 Washington Square North Lansing, MI 48933 2777 East Camelback Road Suite 375 Phoenix, AZ 85016 www.capitolbancorp.com Analyst Contact: Media Contact: Michael M. Moran Chief of Capital Markets 877-884-5662 Stephanie Swan Director of Shareholder Services 517-372-7402 CAPITOL BANCORP REPORTS FOURTH QUARTER EARNINGS YEAR-END 2008 HIGHLIGHTS ·Assets Increase 15% Year-over-Year · Total Deposits Increase Approximately 17% · Capitol Reports Further Consolidation of Affiliate Banks in Michigan 4TH QUARTER 2008 HIGHLIGHTS · Assets Exceed $5.6 Billion · Solid Linked-Quarter Growth in Assets (17%) and Deposits (20%) · Total Capital in Excess of 12% of Total Assets and Strong Support as Measured by Traditional Risk-Based, Leverage and Tier 1 Ratios LANSING, Mich. and PHOENIX, Ariz.: January 29, 2009: Capitol reported earnings for the fourth quarter of 2008 of $1.1 million amidst an ongoing focus to build balance sheet strength, as total assets exceed $5.6 billion.Net income per diluted share for the quarter was $0.06, compared to $0.20 per diluted share reported for the fourth quarter of 2007. Capitol reported a net loss for the year ended December 31, 2008 of $28.6 million ($1.67 per share), compared to earnings of $21.9 million ($1.27 per diluted share) reported for 2007.Consolidated assets increased 15 percent to $5.7 billion at December 31, 2008 from $4.9 billion at the beginning of the year, or approximately 16.8 percent on a linked-quarter basis, annualized. Capitol’s Chairman and CEO Joseph D. Reid said, “Following an unprecedented and volatile 2008, Capitol’s management has taken significant steps to address the effects of the nation’s weakened economy.We remain committed to preserving the long-term health and financial strength of the Corporation, as our traditional development-oriented strategic focus has shifted toward emphasis on balance sheet strength and preservation of capital.Capitol, and each of its 64 affiliate banks, remain well-capitalized despite the difficulties and challenges present in the economic landscape of our country.Our core capital ratios continue to display the strength of our balance sheet, with leverage (10.4%), tier 1 (12.1%) and total risk-based (13.8%) capital ratios on a preliminary basis continuing to maintain their strong double digit percentage levels at year-end.At this time, management efforts continue to focus on matters within our control, such as preserving our capital resources, improving our processes and operating efficiencies, Page 1 of 12 prudently managing our credits and adjusting operations in response to negative economic circumstances.” These efforts have been incorporated in multiple corporate initiatives: during 2008, $57 million in capital was raised through private placement offerings; new de novo charter development has been suspended; the dividend was reduced to augment the preservation of capital; reserves have been built during the course of 2008 to a level approximating 2 percent of the loan portfolio; and the unique challenges facing the Corporation’s Michigan franchise are being proactively addressed. In support of the long-term geographic diversification strategy of the Corporation, 80 percent of Capitol’s affiliate bank charters were held outside of the state of Michigan at year-end.Diversification continued in 2008 with the opening of four affiliate banks: Adams Dairy Bank located in Blue Springs, Missouri, Mountain View Bank of Commerce, located in Westminster, Colorado, Colonia Bank, located in Phoenix, Arizona and Pisgah Community Bank, located in Asheville, North Carolina, while earlier announced plans to consolidate the Corporation’s Michigan-based affiliates continue into 2009. Changes have also been implemented by management to reduce expenses and enhance efficiencies.The corporate operating budget has been streamlined, and little or no growth is expected in 2009, coupled with a directive that Capitol’s more mature affiliates focus on efficiency initiatives while younger affiliates selectively capture quality organic growth in their communities.Additionally, Capitol’s executive management group elected to take a voluntary 10 percent salary reduction, eliminated any potential 2008 bonuses, and has not budgeted for any salary increases or bonuses in 2009.Each of these efforts will serve to support the financial stability of Capitol should additional economic difficulties arise in Consolidation of Banks In response to the challenges of the Michigan economy, and in an effort to increase operational efficiencies, as well as enhance credit and operational risk management, Capitol has filed an application to merge nine of its Michiganaffiliate banks. Pending regulatory approval, Ann Arbor Commerce Bank, Brighton Commerce Bank, Detroit Commerce Bank, Grand Haven Bank, Kent Commerce Bank, Macomb Community Bank, Muskegon Commerce Bank, Oakland Commerce Bank and Portage Commerce Bank will merge and operate under one charter. Chairman Reid stated, “This is the next stage in a series of strategic actions to realign our resources, ensure the requisite continued support of these operations, and capitalize on the collective strengths of our Michigan affiliates and their respective markets.” The centralization of bank operations began during the third quarter of 2008. This process will continue throughout 2009, allowing Capitol to more efficiently allocate capital and resources within these banks’ communities. “These strategic initiatives are part of our long-term strategy to restore the Michigan banks to fundamentally sound and profitable operations, as the historically cyclical challenges that have characterized the Michigan economy are clearly more secular in nature this time. We believe this will position us for long-term opportunities to create a profitable and attractive platform for other community banks that may be seeking to align with a larger, well-capitalized, resource-laden partner,” added Reid. Page 2 of 12 Quarterly Performance In the fourth quarter of 2008, consolidated net operating revenues decreased to $45 million, a decrease of 13.6 percent compared to $52 million reported for the same period in 2007.The net interest margin, reflecting continued compression in this challenging environment, was 2.98 percent in the fourth quarter of 2008.Net interest margin compression was affected by many factors, including recent dramatic rate cuts over the past year by the Federal Reserve, the impact of elevated levels of nonperforming loans, competitive market pricing on both sides of the balance sheet, modestly lower levels of noninterest-bearing demand deposit accounts year-over-year and targeted corporate-level financings during the year designed to augment capital resources.Noninterest income increased approximately 10 percent year-over-year, as continued development at Capitol’s expanding wealth management affiliate (despite a decline in the current quarter attributable to the turmoil in the equity markets), coupled with modestly expanding core fee income sources at its affiliate banks, helped to mitigate further softening in mortgage banking revenues.Operating-efficiency initiatives and expense-control directives implemented last quarter contributed to an approximate 8 percent decline year-over-year, and an 18 percent linked-quarter decline in the Corporation’s noninterest expense totals. Net income for the fourth quarter of 2008 was $1.1 million, compared to $3.4 million reported for the fourth quarter of 2007.Net income per diluted share for the fourth quarter of 2008 was $0.06, compared to $0.20 per diluted share reported in the fourth quarter of 2007.The fourth quarter provision for loan losses increased to $10.7 million versus $9.5 million for the corresponding period in 2007.The provision decreased significantly from the provision recorded in the third quarter of 2008, which had included a special provision in anticipation of future loan charge-offs.During the fourth quarter of 2008, net loan charge-offs increased as expected, to $15.2 million or 1.3 percent of average portfolio loans. Year-End Results Net operating revenue exceeded $190 million for the year ended December 31, 2008, a decrease compared to $208 million for the year-ago period, as a modest 8 percent increase in consolidated noninterest income was offset by continued margin compression.The net loss per share was $1.67 for the year ended December 31, 2008, compared to diluted earnings per share of $1.27 reported for 2007.A more subdued increase in operating expenses, approximating 8 percent year-over-year, reflecting the early stages of recently enacted cost-control measures, coupled with revenue pressures and a more than three-fold increase in reserve provisioning tied to asset quality challenges, were the primary contributors to Capitol’s net loss for the year.The provision for loan losses in excess of $82 million for the year ended 2008 resulted from significant loan losses experienced during the 2008 recessionary environment, especially in Michigan and Arizona, coupled with significant reserve building. Balance Sheet With total capital resources in excess of $680 million at year-end 2008, the total capital-to-asset ratio exceeded 12 percent, providing solid support for the Corporation’s more than $5.6 billion balance sheet. Net charge-offs decreased to 1.30 percent in the fourth quarter of 2008 from 1.74 percent reported in the third quarter of 2008, and increased from 0.41 percent reported for the corresponding period of 2007.The ratio of nonperforming assets to total assets was 4.2 percent at December 31, 2008 compared to 3.4 percent reported at September 30, 2008.The continued growth rate in nonperforming assets is attributable to borrower stress and nonperformance coupled with the virtually nonexistent market for the resale of real estate, which hinders the Page 3 of 12 disposition of such assets.The allowance coverage ratio of nonperforming loans decreased from approximately 77 percent at September 30, 2008 to approximately 55 percent at year-end 2008, while the allowance for loan losses decreased to 1.96 percent of portfolio loans at December 31, 2008 from 2.09 percent at September 30, 2008.For the full year, Capitol recorded loan loss provisions approximating $82.5 million, or more than 1.7 times the $47.6 million of net charge-offs recognized during the course of 2008.The Corporation remains disciplined in its approach to portfolio review and analysis and, as a result, building and maintaining an elevated reserve for loan losses will aid in the resolution of weakened credits held by various banks, primarily in the Michigan market. About Capitol Bancorp Limited Capitol Bancorp Limited (NYSE: CBC) is a $5.7 billion national community bank development company, with a network of 64 separately chartered banks with operations in 17 states.It is the holder of the most individual bank charters in the country.Founded in 1988, Capitol Bancorp Limited has executive offices in Lansing, Michigan, and Phoenix, Arizona. Page 4 of 12 CAPITOL BANCORP LIMITED SUMMARY OF SELECTED FINANCIAL DATA (in thousands, except share and per share data) Three Months Ended Year Ended December 31 December 31 2008 2007 2008 2007 Condensed results of operations: Interest income $ 73,179 $ 86,310 $ 304,315 $ 330,439 Interest expense 34,496 39,924 140,466 147,162 Net interest income 38,683 46,386 163,849 183,277 Provision for loan losses 10,705 9,528 82,492 25,340 Noninterest income 6,439 5,842 26,432 24,381 Noninterest expense 44,003 47,649 190,388 176,160 Income (loss) before income taxes (3,646 ) 1,522 (58,755 ) 24,761 Net income (loss) $ 1,074 $ 3,394 $ (28,607 ) $ 21,937 Per share data: Net income (loss) - basic $ 0.06 $ 0.20 $ (1.67 ) $ 1.29 Net income (loss) - diluted 0.06 0.20 (1.67 ) 1.27 Book value at end of period 20.46 22.47 20.46 22.47 Common stock closing price at end of period $ 7.80 $ 20.12 $ 7.80 $ 20.12 Common shares outstanding at end of period 17,294,000 17,317,000 17,294,000 17,317,000 Number of shares used to compute: Basic earnings (loss) per share 17,157,000 17,109,000 17,147,000 16,967,000 Diluted earnings (loss) per share 17,194,000 17,201,000 17,147,000 17,216,000 4th Quarter 3rd Quarter 2nd Quarter 1st Quarter 4th Quarter 2008 2008 2008 2008 2007 Condensed summary of financial position: Total assets $ 5,654,836 $ 5,427,347 $ 5,340,400 $ 5,066,683 $ 4,901,763 Portfolio loans 4,735,229 4,662,772 4,564,522 4,467,628 4,314,701 Deposits 4,497,612 4,283,561 4,157,634 3,945,754 3,844,745 Stockholders' equity 353,848 353,108 385,965 387,433 389,145 Total capital $ 680,361 $ 681,154 $ 707,232 $ 708,111 $ 701,473 Key performance ratios: Return on average assets 0.08 % 0.05 % 0.18 % 0.28 % Return on average equity 1.23 % 0.64 % 2.25 % 3.48 % Net interest margin 2.98 % 3.30 % 3.50 % 3.62 % 4.17 % Efficiency ratio 97.52 % 112.09 % 98.19 % 92.38 % 91.23 % Asset quality ratios: Allowance for loan losses / portfolio loans 1.96 % 2.09 % 1.40 % 1.38 % 1.35 % Total nonperforming loans / portfolio loans 3.59 % 2.73 % 2.10 % 1.99 % 1.68 % Total nonperforming assets / total assets 4.20 % 3.43 % 2.63 % 2.20 % 1.82 % Net charge-offs (annualized) / average portfolio loans 1.30 % 1.74 % 0.60 % 0.49 % 0.41 % Allowance for loan losses / nonperforming loans 54.66 % 76.78 % 66.77 % 69.41 % 80.03 % Capital ratios: Stockholders' equity / total assets 6.26 % 6.51 % 7.23 % 7.65 % 7.94 % Total capital / total assets 12.03 % 12.55 % 13.24 % 13.98 % 14.31 % Forward-Looking Statements This press release contains certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements include expressions such as "expect," "intend," "believe," "estimate," "may," "will," "anticipate" and "should" and similar expressions also identify forward-looking statements which are not necessarily statements of belief as to the expected outcomes of future events.Actual results could materially differ from those presented due to a variety of internal and external factors.Actual results could materially differ from those contained in, or implied by, such statements.Capitol Bancorp Limited undertakes no obligation to release revisions to these forward-looking statements or reflect events or circumstances after the date of this release. Supplemental analyses follow providing additional detail regarding Capitol's results of operations, financial position, asset quality and other supplemental data. Page 5 of 12 CAPITOL BANCORP LIMITED Condensed Consolidated Statements of Operations (Unaudited) (in thousands, except per share data) Three Months Ended December 31 Year Ended December 31 2008 2007 2008 2007 INTEREST INCOME: Portfolio loans (including fees) $ 71,792 $ 82,981 $ 296,689 $ 314,800 Loans held for sale 93 368 774 2,133 Taxable investment securities 182 184 571 773 Federal funds sold 342 2,118 3,822 10,687 Other 770 659 2,459 2,046 Total interest income 73,179 86,310 304,315 330,439 INTEREST EXPENSE: Deposits 27,544 33,205 112,370 124,160 Debt obligations and other 6,952 6,719 28,096 23,002 Total interest expense 34,496 39,924 140,466 147,162 Net interest income 38,683 46,386 163,849 183,277 PROVISION FOR LOAN LOSSES 10,705 9,528 82,492 25,340 Net interest income after provision for loan losses 27,978 36,858 81,357 157,937 NONINTEREST INCOME: Service charges on deposit accounts 1,565 1,263 5,881 4,787 Trust and wealth-management revenue 1,183 1,624 6,182 5,149 Fees from origination of non-portfolio residential mortgage loans 732 728 3,642 4,482 Gain on sales of government-guaranteed loans 229 437 2,060 2,733 Gain on sales of other non-portfolio commercial loans 191 244 1,058 1,244 Realized gains (losses) on sale of investment securities available for sale - (2 ) 50 (2 ) Other 2,539 1,548 7,559 5,988 Total noninterest income 6,439 5,842 26,432 24,381 NONINTEREST EXPENSE: Salaries and employee benefits 26,105 26,238 108,702 106,563 Occupancy 4,776 4,199 18,648 15,079 Equipment rent, depreciation and maintenance 2,666 2,551 12,361 10,022 Other 10,456 14,661 50,677 44,496 Total noninterest expense 44,003 47,649 190,388 176,160 Income (loss) before income taxes (benefit) and minority interest (9,586 ) (4,949 ) (82,599 ) 6,158 Income taxes (benefit) (4,720 ) (1,872 ) (30,148 ) 2,824 Income (loss) before minority interest (4,866 ) (3,077 ) (52,451 ) 3,334 Minority interest in net losses of consolidated subsidiaries 5,940 6,471 23,844 18,603 NET INCOME (LOSS) $ 1,074 $ 3,394 $ (28,607 ) $ 21,937 NET INCOME (LOSS) PER SHARE: Basic $ 0.06 $ 0.20 $ (1.67 ) $ 1.29 Diluted $ 0.06 $ 0.20 $ (1.67 ) $ 1.27 Page 6 of 12 CAPITOL BANCORP LIMITED Condensed Consolidated Balance Sheets (in thousands, except share data) December 31 (Unaudited) 2008 2007 ASSETS Cash and due from banks $ 136,499 $ 196,083 Money market and interest-bearing deposits 391,836 26,924 Federal funds sold 96,031 129,365 Cash and cash equivalents 624,366 352,372 Loans held for sale 10,474 16,419 Investment securities: Available for sale, carried at market value 15,584 14,119 Held for long-term investment, carried at amortized cost which approximates market value 32,856 25,478 Total investment securities 48,440 39,597 Portfolio loans: Loans secured by real estate: Commercial 2,115,515 1,917,113 Residential (including multi-family) 879,754 698,960 Construction, land development and other land 797,486 852,595 Total loans secured by real estate 3,792,755 3,468,668 Commercial and other business-purpose loans 845,593 768,473 Consumer 61,340 48,041 Other 35,541 29,519 Total portfolio loans 4,735,229 4,314,701 Less allowance for loan losses (93,040 ) (58,124 ) Net portfolio loans 4,642,189 4,256,577 Premises and equipment 59,249 60,031 Accrued interest income 18,871 19,417 Goodwill and other intangibles 72,342 72,722 Other assets 178,905 84,628 TOTAL ASSETS $ 5,654,836 $ 4,901,763 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES: Deposits: Noninterest-bearing $ 700,786 $ 671,688 Interest-bearing 3,796,826 3,173,057 Total deposits 4,497,612 3,844,745 Debt obligations: Notes payable and short-term borrowings 446,925 320,384 Subordinated debentures 167,293 156,130 Total debt obligations 614,218 476,514 Accrued interest on deposits and other liabilities 29,938 35,161 Total liabilities 5,141,768 4,356,420 MINORITY INTERESTS IN CONSOLIDATED SUBSIDIARIES 159,220 156,198 STOCKHOLDERS' EQUITY: Common stock, no par value,50,000,000 shares authorized; issued and outstanding: 2008 - 17,293,908 shares 2007 - 17,316,568 shares 274,018 272,208 Retained earnings 80,255 117,520 Undistributed common stock held by employee- benefit trust (569 ) (586 ) Market value adjustment (net of tax effect) for investment securities available for sale (accumulated other comprehensive income) 144 3 Total stockholders' equity 353,848 389,145 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 5,654,836 $ 4,901,763 Page 7 of 12 CAPITOL BANCORP LIMITED Allowance for Loan Losses Activity ALLOWANCE FOR LOAN LOSSES ACTIVITY (in thousands): Periods Ended December 31 Three Month Period Year Ended 2008 2007 2008 2007 Allowance for loan losses at beginning of period $ 97,585 $ 52,851 $ 58,124 $ 45,414 Loans charged-off: Loans secured by real estate: Commercial (3,794 ) (1,963 ) (9,217 ) (3,102 ) Residential (including multi-family) (3,350 ) (1,076 ) (8,942 ) (3,265 ) Construction, land development and other land (5,214 ) (547 ) (20,668 ) (1,192 ) Total loans secured by real estate (12,358 ) (3,586 ) (38,827 ) (7,559 ) Commercial and other business-purpose loans (3,066 ) (1,219 ) (11,116 ) (6,257 ) Consumer (199 ) (87 ) (461 ) (403 ) Other (10 ) (43 ) Total charge-offs (15,633 ) (4,892 ) (50,447 ) (14,219 ) Recoveries: Loans secured by real estate: Commercial 87 2 986 70 Residential (including multi-family) 59 62 648 226 Construction, land development and other land 102 4 342 20 Total loans secured by real estate 248 68 1,976 316 Commercial and other business-purpose loans 112 551 798 1,101 Consumer 23 17 97 165 Other 1 7 Total recoveries 383 637 2,871 1,589 Net charge-offs (15,250 ) (4,255 ) (47,576 ) (12,630 ) Additions to allowance charged to expense 10,705 9,528 82,492 25,340 Allowance for loan losses at December 31 $ 93,040 $ 58,124 $ 93,040 $ 58,124 Average total portfolio loans for period ended December 31 $ 4,701,336 $ 4,172,669 $ 4,621,247 $ 3,840,526 Ratio of net charge-offs (annualized) to average portfolio loans outstanding 1.30 % 0.41 % 1.03 % 0.33 % Page 8 of 12 CAPITOL BANCORP LIMITED Asset Quality Data ASSET QUALITY (in thousands): December 31 2008 September 30 2008 June 30 2008 March 31 2008 Nonaccrual loans: Loans secured by real estate: Commercial $ 39,892 $ 26,954 $ 23,379 $ 21,497 Residential (including multi-family) 35,675 27,543 17,293 17,094 Construction, land development and other land 72,996 57,864 40,790 36,704 Total loans secured by real estate 148,563 112,361 81,462 75,295 Commercial and other business-purpose loans 16,283 10,144 8,716 7,833 Consumer 190 296 137 86 Other 17 18 Total nonaccrual loans 165,036 122,818 90,333 83,214 Past due (>90 days) loans and accruing interest: Loans secured by real estate: Commercial 1,623 1,434 503 Residential (including multi-family) 365 931 1,409 3,407 Construction, land development and other land 2,293 211 3,613 214 Total loans secured by real estate 4,281 2,576 5,022 4,124 Commercial and other business-purpose loans 747 1,560 346 1,477 Consumer 146 144 10 23 Other Total past due loans 5,174 4,280 5,378 5,624 Total nonperforming loans $ 170,210 $ 127,098 $ 95,711 $ 88,838 Real estate owned and other repossessed assets 67,449 59,090 44,991 22,601 Total nonperforming assets $ 237,659 $ 186,188 $ 140,702 $ 111,439 Page 9 of 12 CAPITOL BANCORP LIMITED Selected Supplemental Data EPS COMPUTATION COMPONENTS (in thousands): Periods Ended December 31 Three Month Period Year Ended 2008 2007 2008 2007 Numerator—net income (loss) for the period $ 1,074 $ 3,394 $ (28,607 ) $ 21,937 Denominator: Weighted average number of shares outstanding, excluding unvested restricted shares (denominator for basic earnings per share) 17,157 17,109 17,147 16,967 Effect of dilutive securities: Unvested restricted shares 37 57 70 Stock options 35 179 Total effect of dilutive securities 37 92 249 Denominator for diluted earnings per share— Weighted average number of shares and potential dilution 17,194 17,201 17,147 17,216 Number of antidilutive stock options excluded from diluted earnings per share computation 2,374 2,120 2,371 1,063 AVERAGE BALANCES (in thousands): Periods Ended December 31 Three Month Period Year Ended 2008 2007 2008 2007 Portfolio loans $ 4,701,336 $ 4,172,669 $ 4,621,247 $ 3,840,526 Earning assets 5,198,807 4,445,084 5,024,152 4,133,488 Total assets 5,551,803 4,786,463 5,372,138 4,452,995 Deposits 4,414,295 3,774,592 4,217,345 3,540,241 Stockholders’ equity 349,728 390,475 371,025 383,558 Page 10 of 12 Capitol Bancorp’s National Network of Community Banks Arizona Region: Arrowhead Community Bank Glendale, Arizona Asian Bank of Arizona Phoenix, Arizona Bank of Tucson Tucson, Arizona Camelback Community Bank Phoenix, Arizona Central Arizona Bank Casa Grande, Arizona Colonia Bank Phoenix, Arizona Mesa Bank Mesa, Arizona Southern Arizona Community Bank Tucson, Arizona Sunrise Bank of Albuquerque Albuquerque, New Mexico Sunrise Bank of Arizona Phoenix, Arizona Yuma Community Bank Yuma, Arizona California Region: Bank of Escondido Escondido, California Bank of Feather River Yuba City, California Bank of San Francisco San Francisco, California Bank of Santa Barbara Santa Barbara, California Napa Community Bank Napa, California Point Loma Community Bank San Diego, California Sunrise Bank of San Diego San Diego, California Sunrise Community Bank Palm Desert, California Colorado Region: Fort Collins Commerce Bank Fort Collins, Colorado Larimer Bank of Commerce Fort Collins, Colorado Loveland Bank of Commerce Loveland, Colorado Mountain View Bank of Commerce Westminster, Colorado Great Lakes Region: Ann Arbor Commerce Bank Ann Arbor, Michigan Bank of Auburn Hills Auburn Hills, Michigan Bank of Maumee Maumee, Ohio Bank of Michigan Farmington Hills, Michigan Brighton Commerce Bank Brighton, Michigan Capitol National Bank Lansing, Michigan Detroit Commerce Bank Detroit, Michigan Elkhart Community Bank Elkhart, Indiana Evansville Commerce Bank Evansville, Indiana Goshen Community Bank Goshen, Indiana Grand Haven Bank Grand Haven, Michigan Kent Commerce Bank Grand Rapids, Michigan Macomb Community Bank Clinton Township, Michigan Muskegon Commerce Bank Muskegon, Michigan Oakland Commerce Bank Farmington Hills, Michigan Ohio Commerce Bank Beachwood, Ohio Paragon Bank & Trust Holland, Michigan Portage Commerce Bank Portage, Michigan Midwest Region: Adams Dairy Bank Blue Springs, Missouri Bank of Belleville Belleville, Illinois Community Bank of Lincoln Lincoln, Nebraska Summit Bank of Kansas City Lee’s Summit, Missouri Nevada Region: 1st Commerce Bank North Las Vegas, Nevada Bank of Las Vegas Las Vegas, Nevada Black Mountain Community Bank Henderson, Nevada Desert Community Bank Las Vegas, Nevada Red Rock Community Bank Las Vegas, Nevada Northeast Region: USNY Bank Geneva, New York Page 11 of 12 Capitol’s National Network of Community Banks – Continued Northwest Region: Bank of Bellevue Bellevue, Washington Bank of Everett Everett, Washington Bank of Tacoma Tacoma, Washington High Desert Bank Bend, Oregon Issaquah Community Bank Issaquah, Washington Southeast Region: Bank of Valdosta Valdosta, Georgia Community Bank of Rowan Salisbury, North Carolina First Carolina State Bank Rocky Mount, North Carolina Peoples State Bank Jeffersonville, Georgia Pisgah Community Bank Asheville, North Carolina Sunrise Bank of Atlanta Atlanta, Georgia Texas Region: Bank of Fort Bend Sugar Land, Texas Bank of Las Colinas Irving, Texas Page 12 of 12
